Name: Council Decision (CFSP) 2018/283 of 26 February 2018 amending Decision (CFSP) 2016/1693 concerning restrictive measures against ISIL (Da'esh) and Al-Qaeda and persons, groups, undertakings and entities associated with them
 Type: Decision
 Subject Matter: civil law;  international affairs;  politics and public safety
 Date Published: 2018-02-26

 26.2.2018 EN Official Journal of the European Union LI 54/6 COUNCIL DECISION (CFSP) 2018/283 of 26 February 2018 amending Decision (CFSP) 2016/1693 concerning restrictive measures against ISIL (Da'esh) and Al-Qaeda and persons, groups, undertakings and entities associated with them THE COUNCIL OF THE EUROPEAN UNION, Having regard to the Treaty on European Union and in particular Article 29 thereof, Having regard to Council Decision (CFSP) 2016/1693 of 20 September 2016 concerning restrictive measures against ISIL (Da'esh) and Al-Qaeda and persons, groups, undertakings and entities associated with them and repealing Common Position 2002/402/CFSP (1), Having regard to the proposal from the High Representative of the Union for Foreign Affairs and Security Policy, Whereas: (1) On 20 September 2016, the Council adopted Decision (CFSP) 2016/1693. (2) In view of the continued threat posed by ISIL (Da'esh) and Al-Qaeda and persons, groups, undertakings and entities associated with them, one person should be added to the list of persons, groups, undertakings and entities in the Annex to Decision (CFSP) 2016/1693. (3) Decision (CFSP) 2016/1693 should be amended accordingly, HAS ADOPTED THIS DECISION: Article 1 The Annex to Decision (CFSP) 2016/1693 is amended as set out in the Annex to this Decision. Article 2 This Decision shall enter into force on the day of its publication in the Official Journal of the European Union. Done at Brussels, 26 February 2018. For the Council The President F. MOGHERINI (1) OJ L 255, 21.9.2016, p. 25. ANNEX The following is added to the Annex to Decision (CFSP) 2016/1693: A. Persons 1. Fabien CLAIN (a.k.a. Omar); date of birth: 30 January 1978; place of birth: Toulouse (France); Nationality: French; Passport number No 06AP104665 issued on 16.1.2006 (expired); national identity card number: No 150161100206 issued on 8.1.2015 (valid until 7.1.2030)..